Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7653   Page 1 of
                                     20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7654   Page 2 of
                                     20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7655   Page 3 of
                                     20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7656   Page 4 of
                                     20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7657   Page 5 of
                                     20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7658   Page 6 of
                                     20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7659   Page 7 of
                                     20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7660   Page 8 of
                                     20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7661   Page 9 of
                                     20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7662   Page 10
                                    of 20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7663   Page 11
                                    of 20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7664   Page 12
                                    of 20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7665   Page 13
                                    of 20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7666   Page 14
                                    of 20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7667   Page 15
                                    of 20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7668   Page 16
                                    of 20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7669   Page 17
                                    of 20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7670   Page 18
                                    of 20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7671   Page 19
                                    of 20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 205 filed 01/22/19   PageID.7672   Page 20
                                    of 20
